In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                     No. 07-21-00189-CR
                                 ________________________


                   LUIS FELIPE MATURINO-RODRIGUEZ, APPELLANT

                                               V.

                             THE STATE OF TEXAS, APPELLEE



                            On Appeal from the 287th District Court
                                    Parmer County, Texas
          Trial Court No. 3712 (Counts I & II); Honorable Gordon H. Green, Presiding


                                          April 19, 2022

                      ORDER OF ABATEMENT AND REMAND
                        Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      Appellant, Luis Felipe Maturino-Rodriguez, appeals his two convictions for

indecency with a child 1 and concurrent sentences of eleven years confinement, plus the

assessment of a statutory fine of $100.00 in each case. Because Appellant’s appointed



      1   See TEX. PENAL CODE ANN. § 21.11.
counsel has failed to file an appellate brief, we remand the cause to the trial court for

further proceedings.


       Appellant’s brief was originally due February 7, 2022, but we granted Appellant’s

counsel, James Johnston, two extensions to file a brief. By letter of March 8, 2022, we

admonished counsel that failure to file a brief by March 28 could result in the appeal being

abated and the cause remanded to the trial court for further proceedings without further

notice. To date, Appellant’s counsel has not filed a brief.


       Accordingly, we abate this appeal and remand the cause to the trial court for further

proceedings. See TEX. R. APP. P. 38.8(b)(2), (3). Upon remand, the trial court shall

determine the following:


       (1)    whether Appellant desires to prosecute the appeal;

       (2)    whether Appellant is indigent;

       (3)    why a timely appellate brief has not been filed on Appellant’s behalf;

       (4)    whether Appellant’s counsel has abandoned the appeal;

       (5)    whether Appellant has been denied the effective assistance of counsel;

       (6)    whether new counsel should be appointed; and

       (7)    if Appellant desires to continue the appeal, the date the court may expect
              Appellant’s brief to be filed.

       The trial court is directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by May 9, 2022. If

it is determined that Appellant desires to proceed with the appeal, is indigent, and has

been denied the effective assistance of counsel, the trial court may appoint him new

                                               2
counsel; the name, address, email address, telephone number, and state bar number of

any newly appointed counsel shall be included in the aforementioned findings.


       Should Johnston file a brief on or before April 29, 2022, he is directed to

immediately notify the trial court of the filing, in writing, whereupon the trial court shall not

be required to take any further action.


       It is so ordered.


                                                           Per Curiam


Do not publish.




                                               3